Title: To Thomas Jefferson from Van Staphorst & Hubbard, 8 September 1792
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 8 September 1792.

Your ever esteemed favor of 9 June, has been forwarded to us thro’ the Commissioners of the Federal City with a Letter addressed by them to Mr. Herm. Hend. Damen, relative to a number of German labouring People, Tradesmen &c. they wish to have dispatched to America.
We take the liberty to enclose open for Your Government, our answer to the Commissioners, begging You to transmit it to them, assuring You that we shall ever be happy in evincing our Sincere desire to comply with Your wishes and Recommendations all in our Power. We are respectfully Sir! Your most obedient humble Servants

N & J. Van Staphorst & Hubbard

